Citation Nr: 0830284	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  02-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to an increased evaluation in excess of 60 
percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for sleep apnea, 
claimed as a sleep disorder.

4.  Entitlement to service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to October 
1998.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from October 2002 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefits 
sought on appeal.  

The veteran testified at a May 2003 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the issue of entitlement to TDIU in 
December 2003.  The Board remanded the case to the RO again 
in February 2007 for further development.  Unfortunately, a 
further remand is required before the Board can adjudicate 
the case.

The RO issued a Statement of the Case, mailed in March 2008, 
which addressed issues of entitlement to an increased 
evaluation for GERD, and service connection for sleep apnea 
and tinea versicolor.  The veteran submitted an April 2008 
statement in response to the Statement of the Case in which 
he identified further medical evidence in support of his 
claim.  The Board has accepted the veteran's April 2008 
statement in lieu of a VA Form 9, substantive appeal.  The 
veteran's representative addressed issues of entitlement to 
an increased evaluation for GERD, and service connection for 
sleep apnea and tinea versicolor in a July 2008 informal 
hearing presentation, further indicating the veteran's intent 
to appeal those issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  GERD, Sleep Apnea and Tinea Versicolor

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

In an April 2008 statement, the veteran indicated that this 
claims file was missing six years of medical evidence, 
specifically, VA treatment records dated from 2002 to 2008.  
The Board notes that VA treatment records dated through 2004 
have been associated with the claims file.  The RO should 
obtain any outstanding VA medical records and associate them 
with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

2.  TDIU

The Board remanded the case in February 2007 for a VA 
examination to address whether the veteran is able to work in 
light of the effect of his current service-connected 
disabilities.  A VA examination which addresses the veteran's 
claim for a TDIU has not been associated with the claims 
file.  Therefore, the Board finds that another remand is 
necessary in order to comply with the February 2007 Board 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).  The Board notes that the 
veteran has been in receipt of a 100 percent combined 
disability evaluation, effective June 21, 2006.  The 
veteran's claim for a TDIU was received in April 26, 2000.  
Therefore, the VA examination should address the veteran's 
level of disability due to service-connected disabilities 
from April 26, 2000 to June 21, 2006.  

During the pendency of this appeal, it appears that the 
veteran was service-connected for a mood disorder, and was 
assigned a 50 percent evaluation effective June 16, 2003.  
The relevant rating decision has not been associated with the 
claims file.  As this decision would have a bearing on the 
veteran's current claim of entitlement to TDIU, the RO should 
associate the decision with the claims file before returning 
the case to the Board.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding 
VA treatment records dated through the 
present, and should associate them with 
the claims file. If the search for such 
records has negative results, the RO 
should notify the veteran and place a 
statement to that effect in the 
veteran's claims file.

2.  The RO should associate a copy of the 
rating decision that granted service 
connection for a mood disorder, and 
assigned a 50 percent evaluation 
effective June 16, 2003 with the claims 
file.  

3.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that the veteran's 
service-connected disabilities prevent 
him from obtaining and maintaining 
substantially gainful employment.  The 
claims folder should be made available to 
the examiner prior to examination.  The 
VA examination should address the 
veteran's level of disability due to 
service-connected disabilities from April 
26, 2000 to June 21, 2006.  A complete 
rationale for all opinions and 
conclusions should be provided.  

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
